ERIC L. CLAY, Circuit Judge,
concurring.
I agree with the Court’s conclusion and most of its reasoning. I write separately, however, to state that the evidence of Peck’s fraudulent state tax returns was not “inextricably intertwined” with the evidence of his federal tax fraud scheme. As the majority opinion correctly observes, Fed.R.Evid. 404(b) does not apply “when the challenged evidence is ‘inextricably intertwined’ with evidence of the crime charged.” United States v. Everett, 270 F.3d 986, 992 (6th Cir.2001) (citing United States v. Barnes, 49 F.3d 1144, 1149 (6th Cir.1995)). As one court explained:
Acts satisfy the inextricably intertwined doctrine if they complete the stray of the crime on trial; their absence would create a chronological or conceptual void in the story of the crime; or they are so blended or connected that they incidentally involve, explain the circumstances surrounding, or tend to prove any element of, the charged crime.
United States v. Senffner, 280 F.3d 755, 764 (7th Cir.2002); see also United States v. Williams, 291 F.3d 1180, 1189 (9th Cir.2002) (“Evidence is ‘inextricably intertwined’ if it ‘constitutes a part of the transaction that serves as the basis for the criminal charge’ or “was necessary to ... permit the prosecutor to offer a coherent and comprehensible story regarding the commission of the crime.’ ”) (quoting United States v. Vizcarra-Martinez, 66 F.3d 1006, 1012-13 (9th Cir.1995)) (alteration in Williams); United States v. Hattaway, 740 F.2d 1419, 1425 (7th Cir.1984) (defining evidence as “intricately intertwined” when exclusion of it leaves a conceptual and chronological void).
The government argued that the state returns formed part of Peck’s complex tax fraud scheme because, along with the false W-2 forms and phony employer’s returns, the state forms helped make the federal returns appear legitimate. The government also felt the state returns were nec*571essary to establish Peck’s identity as the guilty party. Yet the government did not claim that the evidence was necessary to establish Peck’s intent. It is hard to believe the government needed the evidence to prove that Peck, an experienced tax preparer, did not “accidentally” file dozens of fraudulent federal returns; nor did the government need the fraudulent state return evidence to show Peck knew that what he was doing was illegal.
The state tax returns did not directly form the basis for the actual crimes charged and the government did not need to present this obviously prejudicial material to avoid “a chronological or conceptual void in the story of the crime.” Senffner, 280 F.3d at 764. The majority cites United States v. Tarwater, 308 F.3d 494, 516-17 (6th Cir.2002), in support of its conclusion that the evidence was “inextricably intertwined.” As the majority explains, Tarwater found “that challenged evidence relating to Medicare and Medicaid fraud was inextricably intertwined with evidence of the crime[ ] charged, tax fraud.” Tar-water was an accountant convicted of tax fraud for failing to properly report payments he received from a hospital that retained him to review various Medicare and Medicaid claims. Thus, unlike this case, leaving out the information about the defendant’s uncharged but suspicious activity would have created “a chronological or conceptual void in the story of the crime.” Senffner, 280 F.3d at 764.
Assuming Rule 404(b) did apply, the trial court erred by failing to “‘carefully identify, in its instructions to the jury, the specific factor named in the rule that is relied upon to justify admission of the other acts evidence, explain why that fact was material, and warn the jurors against using the evidence to draw the inferences expressly forbidden in the first sentence of Rule 404(b).’ ” Everett, 270 F.3d at 991-92 (quoting United States v. Spikes, 158 F.3d 913, 929 (6th Cir.1998)). The district court offered this limiting instruction:
The jury is admonished that [Peck] [i]s on trial for any wrongdoing which might have involved the [state returns] that the Government has introduced.... He is not on trial for those documents in any way. Thank you and you have to remember that when you’re trying the case. This is not a state violation at all that he’s on trial for. It is hard to do, but they [sic] must do it.
(J.A. at 205.) Under Everett, this instruction is insufficient because the trial court fails to explain to the jury how to properly use the evidence. 270 F.3d at 991-92.
Even so, the mistake was harmless because the government presented overwhelming evidence against Peck. First, multiple witnesses established that the federal returns were false. Peck did not contest this testimony. Second, the evidence that Peck prepared the federal returns is extremely persuasive. Each return contained an address associated with Peck. Each phony W-2 was filed on behalf of a company connected with Peck. Peck’s daughter testified that the documents were penned in Peck’s handwriting. A fingerprint expert identified Peck’s fingerprints on the documents. The overwhelming case against Peck minimizes the mistake with respect to the limiting instruction to the point where the error becomes harmless.
Although I agree with the majority’s conclusion and much of its reasoning, I concur separately to emphasize the importance of carefully considering whether to admit evidence of uncharged crimes. Only strict adherence to the rules of evidence guarantees that the jury has chosen to convict because the government met its burden with respect to the charged offense. See 1 J. Wigmore, Evidence 233 *572(1st ed. 1904) (“The natural and inevitable tendency of the tribunal-whether judge or jury-is to give excessive weight to the vicious record of crime thus exhibited, and either to allow it to bear too strongly on the present charge, or take the proof of it as justifying a condemnation irrespective of guilt of the present charge.”).